       Case 6:20-cv-01343 Document 1 Filed 07/28/20 Page 1 of 9 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

Best Western International, Inc.,                  Case No.
                       Plaintiff,
vs.                                                COMPLAINT
Ryman Hospitality Properties, Inc.;
Marriott International, Inc.
                       Defendants.


       Plaintiff Best Western International, Inc. (“Best Western”) for its Complaint
alleges as follows:
                                NATURE OF THE ACTION
       1.     Best Western entered into an agreement to hold its 2020 Annual
Convention and Fall International Meetings at the Gaylord Palms Resort & Convention
Center (“Gaylord”) in Florida, beginning on October 18, 2020 (the “Agreement”).
       2.     Invoking the Force Majeure provision, Best Western cancelled the
Agreement, with the required notice, due to the ongoing COVID-19 pandemic and the
serious health risks that pandemic would create for the thousands of independent hoteliers
who were expected to attend the Convention and Fall International Meeting, travelling
from across the United States and the globe.
       3.     This action seeks a declaration confirming Best Western’s right to cancel
the Agreement without liability for the $1,689,120.00 cancellation fee Gaylord has tried
to charge Best Western.
                      THE PARTIES, JURISDICTION, AND VENUE
       4.     Plaintiff Best Western is a non-profit corporation organized under the laws
of the State of Arizona with its headquarters located in Phoenix, Arizona.
       5.     Defendant Ryman Hospitality Properties, Inc. (“Ryman”) is a Delaware

                                               1
       Case 6:20-cv-01343 Document 1 Filed 07/28/20 Page 2 of 9 PageID 2




corporation with its principal place of business in Nashville, Tennessee. Ryman owns
upscale hotel, resort, and convention properties using the “Gaylord” brand, including the
Gaylord Palms Resort & Convention Center in Kissimee, Florida, where it also has
multiple employees.
       6.     Defendant Marriott International, Inc. (“Marriott”) is a Delaware
Corporation with its principal place of business in Bethesda, Maryland, and is the
management company for Defendant Ryman’s Gaylord branded properties, including the
Gaylord Palms Resort & Convention Center in Kissimee, Florida. Marriott is registered
to do business in Florida and has multiple employees in Florida.
       7.     This Court has jurisdiction over the claims and venue is proper pursuant to
28 U.S.C. §§ 1391 and 1332 because: (1) Best Western is an Arizona non-profit
corporation with its principal place of business in Phoenix; (2) Defendants are citizens of
states other than Arizona; (3) the amount in controversy exceeds $75,000.00; (4) there are
no matters pending between the parties in any other jurisdiction; and (5) Defendants
engage in business in Florida and this dispute arises out of the Gaylord Palms Resort &
Convention Center, which is located in Florida.
       8.     The declaratory relief requested in this Complaint is authorized by 28
U.S.C. §§ 2201 and 2202 and by Federal Rule of Civil Procedure 57.
                              GENERAL ALLEGATIONS
       9.     Best Western is a hotel-industry service organization that operates on a
cooperative basis by and for its hotelier members, which are independent owners and
operators of Best Western® branded hotels.
       10.    Best Western has over 2,000 hotelier members in North America with hotel
locations in all fifty states and throughout Canada.
       11.    Each year Best Western holds a Convention for its North American
members, which has historically been attended by approximately 3,500 people who travel
from all over the United States, Canada, and other international locations to attend. The

                                             2
       Case 6:20-cv-01343 Document 1 Filed 07/28/20 Page 3 of 9 PageID 3




purpose of Best Western’s Convention is to announce newly-elected Directors, present
the hotelier members with information regarding industry developments and other
matters of interest, and hold a forum for members to raise questions about the
corporation’s operations.
       12.    The Convention is typically three-days, with welcome receptions and
events starting Sunday and the Convention officially beginning on Monday morning.
The venue provides buffet-style breakfast and lunches to the attendees each day, an
exhibitor hall with over 1,000 exhibitors, convention space for a variety of breakout
sessions on different topics attended by hundreds of people at a time, convention space
for a general session attended by the 2,500 hoteliers and their staff, space for a women’s
forum with over 200 attendees, and a ballroom for a banquet with an up-scale plated
dinner, with dancing and entertainment, that over 2,000 people attend.
       13.    Following the Convention, Best Western hosts its Fall International
Meeting at the same venue for leaders who support the Best Western brand outside of
North America. Best Western’s affiliates and partners who license the Best Western
brand internationally travel from all over the world to attend, including from Australia,
Belgium, China, Finland, France, Germany, Great Britain, Greece, India, Ireland, Italy,
Netherlands, South Korea, Mexico, Peru, Sweden, Thailand, Turkey.
       14.    In 2017, Best Western’s Convention and Fall International Meetings were
in Nashville at the Gaylord Opryland Resort & Convention Center, which is owned by
Defendant Ryman and managed by Defendant Marriott.
       15.    In 2018, Best Western’s Convention and Fall International Meetings were
in Texas at the Gaylord Texan Resort & Convention Center, which is owned by
Defendant Ryman and managed by Defendant Marriott.
       16.    In 2019, Best Western’s Convention and Fall International Meetings were
in Maryland at the Gaylord National Resort & Convention Center, which is owned by
Defendant Ryman and managed by Defendant Marriott.

                                             3
       Case 6:20-cv-01343 Document 1 Filed 07/28/20 Page 4 of 9 PageID 4




       17.    As it had done with respect to previous agreements for its Convention and
Fall International Meetings at other Gaylord properties, Best Western engaged in
discussions and negotiations with Defendants about having the Convention (and Fall
International Meeting) at the Gaylord Palms Resort & Convention Center in Kissimmee,
Florida in October 2020.
       18.    Best Western worked with Eric Medford, a Senior Sales Executive for
Gaylord hotels. His e-mail address during these negotiations had an “@marriott.com”
domain name. His current e-mail address has an “@GaylordHotels.com” domain name.
Medford sent a proposed agreement and engaged in negotiations over the terms of the
contract with Best Western staff in Arizona.
       19.    On March 29, 2019, Best Western executed the Agreement for the
Convention, to be held at the Gaylord. See Exhibit 1.
       20.    The Agreement provides either party can be excused from performance
based on a force majeure event:
       Either party may be excused from performance without liability if
       circumstances beyond its control, such as acts of God, war, acts of
       domestic terrorism, natural disasters, travel interruptions strikes or
       other circumstances, make it illegal or impossible to provide or use
       the Hotel facilities. The ability to terminate pursuant to this clause is
       conditioned upon delivery [of] written notice to the other party
       setting forth the basis for such termination within ten (10) days after
       learning of such basis. Should this Agreement be terminated
       according to the terms in this Section, Hotel will refund to Best
       Western International, Inc. any payments previously paid by Best
       Western International, Inc. to Hotel.
Id.
       21.    The Agreement provides that, in the event either party files litigation
relating to the Agreement, the non-prevailing party must pay the prevailing party’s costs
resulting from the litigation, including reasonable attorneys’ fees. Id.
       22.    After the World Health Organization declared a global pandemic due to the
spread of COVID-19, Best Western began discussions with representatives for Gaylord

                                               4
       Case 6:20-cv-01343 Document 1 Filed 07/28/20 Page 5 of 9 PageID 5




about canceling the Convention because of the pandemic and pursuant to the
Agreement’s force majeure provision.
       23.    Consistent with the force majeure provision’s notice requirements, on
March 20, 2020, Best Western wrote to representatives of the Gaylord stating that in light
of evolving developments surrounding COVID-19, including the World Health
Organization’s declaration of a global pandemic and subsequent government-imposed
closures and travel restrictions, it may not be possible for Best Western to hold the
Convention. See Exhibit 2, March 20, 2020 Letter.
       24.    On April 3, 2020, Defendant Ryman issued its annual report for 2019,
which included a letter from Ryman’s Chairman and Chief Executive Officer, Colin V.
Reed, wherein he stated:




       25.    Consistent with Mr. Reed’s statement in Ryman’s annual report about
customers having to cancel their meetings because of COVID-19 and Ryman being
flexible and understanding about customer cancellations and rebooking for future years,
the parties engaged in discussions about modifying the Agreement such that Best
Western would hold a future Convention and meetings at the Gaylord or another
Gaylord-branded property in exchange for Best Western cancelling the Convention
without liability.
       26.    On July 10, 2020, discussions concerning modifications to the agreement
broke down, with representatives for the Gaylord notifying Best Western of its “final
offer” to charge a cancellation fee of nearly $1 million (50% of $1.877M), plus Best
Western holding its 2023 Convention and Fall International Meeting at the Gaylord, with
comparable terms and financial commitments as for the 2020 Convention and Fall

                                             5
       Case 6:20-cv-01343 Document 1 Filed 07/28/20 Page 6 of 9 PageID 6




International Meeting.
       27.    On July 15, 2020, Best Western provided the Gaylord with written
confirmation that Best Western was terminating the Agreement pursuant to the force
majeure provision, noting the continued escalation of the pandemic and citing the surge
of new COVID-19 cases in Florida, which on July 12 had 15,299 new COVID-19 cases,
setting a record as the highest number of new cases reported in a single day by any state
since the pandemic began. See Exhibit 3, July 15, 2020 Letter.
       28.    Best Western’s letter emphasized the significant health risks associated
with holding the Convention and its reasonable concern that the hotel would not be able
to provide a safe and healthy environment for its attendees. Id.
       29.    Best Western also noted that the Centers for Disease Control and
Prevention and the Florida Department of Health have issued guidelines urging all
Americans to stay home and avoid non-essential travel, crowded places, and mass
gatherings and that many governments (city, state, province and country) have enacted
travel restrictions that make travel impossible, including executive orders issued by
Florida Governor DeSantis that requires travelers from areas with substantial community
spread of the virus to quarantine for fourteen (14) days or for the duration of their
presence in Florida. Id.
       30.    As of July 15, 2020, numerous states were requiring individuals coming
from Florida to self-quarantine for a 14-day period upon entering those states, including
Connecticut, Hawaii, parts of Illinois, Kansas, Maine, Massachusetts, New Jersey, New
Mexico, New York, Pennsylvania, Rhode Island, South Carolina, Vermont. The same is
true for Canada; travelers returning to Canada must self-quarantine for 14 days. If held,
the Convention would have had attendees from each of these jurisdictions.
       31.    On July 19, 2020, in response to Best Western’s letter, Defendants sent
Best Western an email from the Senior Assistant Director of Finance & Accounting for
the Gaylord, attaching “an invoice for the cancellation charges from the Gaylord Palms

                                              6
       Case 6:20-cv-01343 Document 1 Filed 07/28/20 Page 7 of 9 PageID 7




Resort” in the sum of $1,689,120, reflecting charges for room cancellation and food and
beverage (“F&B”) fees. The email included wire instructions and a W9. The wiring
instructions identified bank account information for Marriott Hotel Services, Inc. and the
W9 identified Marriott International, Inc.
       32.    Best Western contests its liability for the charges sought in the invoice
because it exercised its right to cancel the Agreement under the force majeure clause,
without liability.
       33.    Given the health risks posed to its hotelier members by the COVID-19
pandemic and, in particular, having a large population of people originating from many
states and countries congregating at a convention, performance of the Agreement by Best
Western has become impossible or impracticable, and the purpose of that Agreement has
been frustrated.
       34.    Given the travel restrictions and quarantine requirements imposed by
various governmental entities as a result of the COVID-19 pandemic, performance of the
Agreement by Best Western has become impossible or impracticable, and the purpose of
that Agreement has been frustrated.
                         COUNT I - DECLARATORY RELIEF
       35.    Best Western incorporates by reference the prior paragraphs.
       36.    This is a claim for declaratory relief brought against defendants pursuant to
28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure 57, which empower this
Court to declare the rights and legal relations of the parties.
       37.    An actual case or controversy exists between Best Western and Defendants.
       38.    Specifically, Best Western contends it properly invoked the force majeure
provision to terminate the Agreement, and therefore is not liable to Defendants for any
amount, including cancellation fees. Defendants contend, on the other hand, Best
Western is obligated to pay cancelation fees of no less than $1,689,120, notwithstanding
Best Western’s invocation of the force majeure provision.

                                               7
       Case 6:20-cv-01343 Document 1 Filed 07/28/20 Page 8 of 9 PageID 8




       39.    Alternatively, even if the force majeure provision in the Agreement does
not relieve Best Western of performance, Best Western contends that its performance of
the Agreement has become impossible or impracticable, and the purpose of that
Agreement frustrated, as a result of the COVID-19 pandemic, such that Best Western is
relieved from performance under the Agreement.
       40.    A declaratory judgment would resolve the controversy and relieve the
parties of uncertainty, economic damage, and risk of economic damage.
       41.    Accordingly, Best Western requests a declaration that it is entitled to
invoke the force majeure provision of the parties’ agreement to terminate the agreement.
                                PRAYER FOR RELIEF
       THEREFORE, Best Western International, Inc. seeks judgment against Defendant
as follows:
       A.     A declaration that (1) Best Western is entitled to cancel the Agreement
pursuant to the force majeure provision due to the unforeseen and uncontrollable
circumstances related to the COVID-19 pandemic; (2) Best Western properly invoked the
force majeure provision and exercised its rights under that provision; (3) performance of
the Agreement by Best Western has become impossible, such that Best Western has been
relieved of further performance; (4) performance of the Agreement by Best Western has
become impracticable, such that Best Western has been relieved of further performance;
(5) the purpose of the Agreement with respect to Best Western’s performance has been
frustrated, such that Best Western has been relieved of further performance; and (6) Best
Western is not required to pay any fees as a result of the cancellation, including the
$1,689,120 invoice Defendants have submitted to Best Western.
       B.     For an award of reasonable attorneys’ fees and costs to the extent allowed
at law or under the parties’ agreement, as applicable; and
       C.     Any other relief the Court deems just and proper.


                                             8
Case 6:20-cv-01343 Document 1 Filed 07/28/20 Page 9 of 9 PageID 9




DATED this 28th day of July, 2020.
                                Respectfully submitted,

                                /s/ Michael W. Marcil
                                Michael W. Marcil
                                Florida Bar No.: 091723
                                Primary E-mail:       MMarcil@gunster.com

                                Secondary E-mail:    LVanegas@gunster.com
                                                     nhill@gunster.com
                                                     dmowery@gunster.com
                                                     eservice@gunster.com

                                Gunster, Yoakley & Stewart, P. A.
                                450 E. Las Olas Blvd., Suite 1400
                                Fort Lauderdale, Florida 33301
                                Telephone: (954) 462-2000


                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                               201 East Washington Street, Suite 1200
                               Phoenix, Arizona 85004-2595
                                Randy Papetti (State Bar No. 014586)
                                Direct Dial: 602.262.5337
                                Email: rpapetti@lrrc.com
                                Pro Hac Motion Pending
                                Jared L. Sutton (State Bar No. 028887)
                                Direct Dial: 602.262.0259
                                Direct Fax: 602.734.3924
                                Email: jsutton@lrrc.com
                                Pro Hac Motion Pending
                                Jennifer Lee-Cota (State Bar No. 033190)
                                Direct Dial: 602.262.5368
                                Direct Fax: 602.262.5747
                                Email: jleecota@lrrc.com
                                Pro Hac Motion Pending


                             Attorneys for Best Western International, Inc.




                                     9
